IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              September 11, 2008
                               No. 07-11204
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

SHERI ELIZABETH BELL

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                         USDC No. 1:07-CR-13-ALL


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
     Sheri Elizabeth Bell pleaded guilty pursuant to an agreement to one count
of health care fraud and was sentenced to serve 51 months in prison. Bell
appeals her sentence. She argues that the district court’s loss calculation is
incorrect and that both the loss amount and her base offense level should be
reduced.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-11204

      Under the discretionary sentencing system established by United States
v. Booker, 543 U.S. 220 (2005), district courts retain the duty to properly
calculate and consider the applicable sentencing range under the Sentencing
Guidelines, along with the sentencing factors set forth in 18 U.S.C. § 3553(a),
when fashioning a sentence. United States v. Mares, 402 F.3d 511, 518-19 (5th
Cir. 2005). When reviewing a sentence, we consider whether the district court
committed significant procedural error and whether the sentence imposed is
substantively reasonable. See Gall v. United States, 128 S. Ct. 586, 594, 597
(2007). The district court’s sentencing decision is ultimately reviewed for an
abuse of discretion. Id.; see also United States v. Gomez-Herrera, 523 F.3d 554,
564 (5th Cir.), petition for cert. filed, (July 2, 2008) (No. 08-5226).
      Bell has shown no significant procedural error in connection with her
sentence. See Gall, 128 S. Ct. at 597. The district court’s findings concerning
the amount of loss are plausible when considered in view of the record as a whole
and thus are not clearly erroneous. See United States v. Jones, 475 F.3d 701,
705 (5th Cir. 2007); United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006).
The district court did not abuse its discretion when sentencing Bell. See Gomez-
Herrera, 523 F.3d at 564. Accordingly, the judgment of the district court is
AFFIRMED.




                                          2